Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5 are pending in this application.

Drawings
The drawings received on 1/7/2021 are accepted for examination purposes.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, ‘queried appliation’ should be ‘queried application’.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US-2003/0020727).
As to Claim 1, Newman teaches ‘A computer-aided method for matching color display for different output applications, comprising the following instructions: a) an instruction for identifying specific color data as a spectral data record [Fig 4 (406), par 0040, 0048-0049, 0063 – measuring spectral measurement for a source device]; b) instructions for storing the identified color data in a storage location in an IT infrastructure [Fig 2, par 0040-0043 – fixed disk stores spectral measurements measured]; c) an instruction for identifying a data query for an output application via the IT infrastructure; d) instructions for converting the color data into a value from the LAB color space that is advantageous for the queried application [Fig 4 (404, 409-411), par 0051-0052 – inverse appearance transformer maps from perceptual color space to target XYZ values by obtaining viewing condition parameters based on target destination]; e) an instruction for querying the device-specific color profile, in particular, the ICC profile for the specific output device [Fig 7 (S706), par 0064-0065 – selecting an applicable CLUT from multiple ones in the color profile, each for a different combination of viewing conditions]; f) an instruction for converting the generated Lab data into the device-specific color gamut of the output device intended for the query [Fig 7 (S707), par 0065 – the CLUT is used to obtain the corresponding pre-calculated CMYK value associated with the XYZ values converted to be used in the destination image]; g) an instruction for transmitting the device-specific color data transformed from the generated Lab data to an output device intended for the query [Fig 4 (160), par 0047 – outputting generated CMYK color data in a destination image for a destination device]’.  

As to Claim 2, Newman teaches ‘characterized in that the color data to be identified in section a) of the method is approximatively calculated based on substance or material specifications [par 0039-0040, 0047 – measuring RGB color data of a source image from a color space corresponding to a source device, such as a scanner]’.  

As to Claim 3, Newman teaches ‘characterized in that for section a) of the method, the color data to be identified is provided for use from the color data already saved [Fig 2, par 0040-0043 – fixed disk stores spectral measurements measured, look-up tables and corresponding device color profiles]’.  

As to Claim 5, Newman teaches ‘characterized in that the conversion of the Lab data to be performed in section f) of the method is performed into the device-specific color profile of a different infrastructure [par 0049-0050, 0064 – transforming from an RGB source color data from a source image to CMYK destination color data for destination image of a destination device using viewing condition dependent Lab/XYZ values]’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US-2003/0020727) in view of Bestmann (US-2016/0112604).
As to Claim 4, Newman teaches all of the claimed elements/features as recited in independent claim 1. Newman does not disclose expressly ‘characterized in that for the sections of the method, the color data in a cloud application is used’.
Bestmann teaches ‘characterized in that for the sections of the method, the color data in a cloud application is used [par 0084-0085 – a specific infrastructure used for spectral data records of color values]’.  
Newman and Bestmann are analogous art because they are from the same field of endeavor, namely digital image data printing systems that calculate spectral data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an infrastructure for color conversion, as taught by Bestmann. The motivation for doing so would have been to saving and accessing spectral data records in accordance with requirements of a user. Therefore, it would have been obvious to combine Bestmann with Newman to obtain the invention as specified in claim 4.

Conclusion
The prior art of record
a. US Publication No.	2003/0020727
b. US Publication No.	2016/0112604
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
c. US Publication No.	2011/0026821


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677